DETAILED ACTION
Claims 1 and 3-19 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/10/2020 has been entered.
The office acknowledges the following papers:
Claims and remarks filed on 7/10/2020,
IDS filed on 5/3/2021, 11/13/2020, 9/22/2020, 9/18/2020, 7/11/2020.

	Claim objection
Claim 3 is objected to because of the following informalities:  
Claim 3 depends upon itself.  
Appropriate correction is required.

New Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mental process of organizing a memory address. This judicial exception is not integrated into a 

New and Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Warfield et al. (U.S. 2014/0025770), in view of Choi et al. (U.S. 2018/0191671).
As per claim 15:
Warfield and Choi disclosed a method, comprising: 
receiving, in a processor, a first address in an address space having a first 
determining, by the processor, an identifier predefined to represent the address space (Choi: Figures 2-3 and 5 elements 250, 320, and 510-530, paragraphs 7-8, 11, 19-20, 49-50, 58, and 72-74)(Warfield: Paragraph 94)(Choi disclosed an IPv6 address with an IID segment including a u-bit that indicates if a device is locally administered. The combination allows for the object ID of Warfield to include a u-bit that indicates if the device is locally administered. The u-bit is set for local requests.); and 
combining, by the processor, the predefined identifier and the first address to generate a second address having a second predetermined width larger than the first predetermined width (Choi: Figures 2-3 and 5 elements 250, 320, and 510-530, paragraphs 7-8, 11, 19-20, 49-50, 58, and 72-74)(Warfield: Figure 1, paragraphs 86, 92, 94, and 136)(Choi disclosed an IPv6 address with an IID segment including a u-bit that indicates if a device is locally administered. The combination allows for the object ID of Warfield to include a u-bit that indicates if the device is locally administered. The consumer device memory requests are used to encode an IPv6 address.), wherein the second address has an object identifier portion (Warfield: Paragraph 94)(Warfield disclosed an IPv6 address having a first 64-bit object ID component.) and a byte offset portion (Warfield: Paragraph 94)(Warfield disclosed an IPv6 address having a first 64-bit byte address component.), and the object identifier portion of the second address contains the predefined identifier representing the address space (Choi: Figures 2-3 and 5 elements 250, 320, and 510-530, paragraphs 7-8, 11, 19-20, 49-50, 58, and 72-
The advantage of using the u-bit in the IPv6 address of Choi is that storage devices can be easily identified as being local or not. Thus, it would have been obvious to one of ordinary skill in the art at the time of the earliest effective filing date to implement the u-bit of Choi into the object ID of Warfield for the advantage of easily identifying local or external memory requests.
As per claim 18:
Warfield and Choi disclosed a computer system:
a processor (Warfield: Figure 1 element 110, paragraph 136);
a memory address system of a predetermined width in which each memory address of the predetermined width in the memory address system includes an object identifier portion and an offset portion (Warfield: Paragraph 94)(Warfield disclosed an IPv6 address having a first 64-bit object ID component (i.e. object identifier portion) and a second 64-bit byte address component (i.e. offset portion).), wherein a predetermined value provided in the object identifier portion represent an object property pre-associated with the predetermined value (Choi: Figures 2-3 and 5 elements 250, 320, and 510-530, paragraphs 7-8, 11, 19-20, 49-50, 58, and 72-74)(Warfield: Paragraph 94)(Choi 
wherein the predetermined width is a first predetermined width; and the object property identifies memory addresses of a second predetermined width that is smaller than the first predetermined width (Choi: Figures 2-3 and 5 elements 250, 320, and 510-530, paragraphs 7-8, 11, 19-20, 49-50, 58, and 72-74)(Warfield: Figure 1 elements 131-132, paragraphs 86, 94, and 136)(The combination allows for the object ID of Warfield to include a u-bit that indicates if the device is locally administered The byte address (i.e. second predetermined width) is smaller than the overall IPv6 address width (i.e. first predetermined width). Memory resources have predetermined addressing widths based on the total addressable space.).
The advantage of using the u-bit in the IPv6 address of Choi is that storage devices can be easily identified as being local or not. Thus, it would have been obvious to one of ordinary skill in the art at the time of the earliest effective filing date to implement the u-bit of Choi into the object ID of Warfield for the advantage of easily identifying local or external memory requests.

Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Warfield et al. (U.S. 2014/0025770), in view of Choi et al. (U.S. 2018/0191671), in view of Official Notice.
As per claim 16:
The additional limitation(s) of claim 16 basically recite the additional limitation(s) of 
As per claim 17:
Warfield and Choi disclosed the method of claim 16, wherein the object identifier portion of the second address has 64 bits (Warfield: Paragraph 94)(Warfield disclosed an IPv6 address having a first 64-bit object ID component.); and the byte offset portion of the second address has 64 bits (Warfield: Paragraph 94)(Warfield disclosed an IPv6 address having a first 64-bit byte address component.).
As per claim 19:
The additional limitation(s) of claim 19 basically recite the additional limitation(s) of claim 10. Therefore, claim 19 is rejected for the same reason(s) as claim 10.

Claims 1, 6-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Warfield et al. (U.S. 2014/0025770), in view of Inoue (U.S. 2002/0031135), in view of Choi et al. (U.S. 2018/0191671).
As per claim 1:
Warfield and Inoue disclosed a computer system, comprising: 
a register of a first predetermined width, the register to store an address (Inoue: Figure 3 element 23, paragraphs 57-58)(The address register stores an IPv6 addresses.) having: 
a first portion identifying an object (Warfield: Paragraph 94)(Inoue: Figure 3 element 23, paragraphs 57-58)(Warfield disclosed an IPv6 address having a first 64-bit object ID component. The combination allows for the address register of Inoue to store a 128-bit IPv6 address that includes an object ID component.); and 

an execution unit configured to execute an instruction using the address (Warfield: Figure 5, paragraphs 62, 95, 150-161, 188)(Consumer devices send requests to memory resources (i.e. network attached devices (NAD)). The NADs queue requests for execution to read or write at the requested memory location.);
wherein the class of objects is applications using an address space having a second predetermined width that is smaller than the first predetermined width (Warfield: Figure 1 elements 131-132, paragraphs 86, 94, and 136)(The byte address is smaller than the overall IPv6 address width. Memory resources have predetermined addressing widths based on the total addressable space.).
The advantage of using an address register is that multiple addresses can be stored while waiting to be transmitted out to the network (Inoue: Paragraph 58). Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the address register of Inoue into the system of Warfield to store outgoing address requests.
Warfield and Inoue failed to teach wherein when the first portion has a static identifier, a predetermined property of a class of objects pre-associated with the static identifier is used in executing the instruction.
However, Choi combined with Warfield and Inoue disclosed wherein when the first 
The advantage of using the u-bit in the IPv6 address of Choi is that storage devices can be easily identified as being local or not. Thus, it would have been obvious to one of ordinary skill in the art at the time of the earliest effective filing date to implement the u-bit of Choi into the object ID of Warfield for the advantage of easily identifying local or external memory requests.
As per claim 6:
Warfield, Inoue, and Choi disclosed the computer system of claim 2, wherein the predetermined property is used in address conversion during executing instructions of the object (Choi: Figures 2-3 and 5 elements 250, 320, and 510-530, paragraphs 7-8, 11, 19-20, 49-50, 58, and 72-74)(Warfield: Paragraph 94)(Choi disclosed an IPv6 address with an IID segment including a u-bit that indicates if a device is locally administered. The combination allows for the object ID of Warfield to include a u-bit that indicates if the device is locally administered. The encoding of the IPv6 address includes setting or clearing the u-bit.).
As per claim 7:
Warfield, Inoue, and Choi disclosed the computer system of claim 6, wherein the 
As per claim 8:
Warfield, Inoue, and Choi disclosed the computer system of claim 7, wherein converting an address from the second predetermined width to the first predetermined width is performed using the static identifier as an object identifier and the address of the second predetermined width as an offset (Choi: Figures 2-3 and 5 elements 250, 320, and 510-530, paragraphs 7-8, 11, 19-20, 49-50, 58, and 72-74)(Warfield: Paragraph 94)(Choi disclosed an IPv6 address with an IID segment including a u-bit that indicates if a device is locally administered. The combination allows for the object ID of Warfield to include a u-bit that indicates if the device is locally administered. The encoding of the IPv6 address includes setting or clearing the u-bit.).
As per claim 11:
Warfield, Inoue, and Choi disclosed the computer system of claim 1, wherein the instruction is loaded using the address for execution (Warfield: Figure 5, paragraphs 62, 95, 150-161, 188)(Consumer devices send requests to memory resources (i.e. network attached devices (NAD)). The NADs queue requests for execution to read or write at the requested memory location.).
As per claim 12:
Warfield, Inoue, and Choi disclosed the computer system of claim 1, wherein execution of the instruction operates on a data item obtained from a memory location .

Claims 3-5, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Warfield et al. (U.S. 2014/0025770), in view of Inoue (U.S. 2002/0031135), in view of Choi et al. (U.S. 2018/0191671), in view of Official Notice.
As per claim 3:
Warfield, Inoue, and Choi disclosed the computer system of claim 1, wherein the first predetermined width is 128 bits (Warfield: Paragraph 94)(The IPv6 address width is 128bits.); and the second predetermined width is one of: 64 bits and 32 bits (Warfield: Figures 1 elements 131-132, paragraphs 62, 94, and 136)(The byte address portion of the IPv6 address is 64-bits. Official notice is given that memory resources can have both 32-bit and 64-bit addressable memory spaces for the advantage of storing larger or smaller data amounts. Thus, it would have been obvious to one of ordinary skill in the art that the memory resources can be devices that include 64-bit and 32-bit addressable memory spaces.).
As per claim 4:
Warfield, Inoue, and Choi disclosed the computer system of claim 3, wherein when the static identifier has a value of one, the second predetermined width is 64 bits (Choi: Figures 2-3 and 5 elements 250, 320, and 510-530, paragraphs 7-8, 11, 19-20, 49-50, 58, and 72-74)(Warfield: Figures 1 elements 131-132, paragraphs 62, 94, and 
As per claim 5:
Warfield, Inoue, and Choi disclosed the computer system of claim 3, wherein when the static identifier has a value of one, the second predetermined width is 32 bits (Choi: Figures 2-3 and 5 elements 250, 320, and 510-530, paragraphs 7-8, 11, 19-20, 49-50, 58, and 72-74)(Warfield: Figures 1 elements 131-132, paragraphs 62, 94, and 136)(The combination allows for the object ID of Warfield to include a u-bit that indicates if the device is locally administered. The u-bit is set for local requests. In view of the above official notice, 32-bit memory space devices are used in local memory requests.).
As per claim 9:
Warfield, Inoue, and Choi disclosed the computer system of claim 1, wherein the class of objects is in a kernel of an operating system of the computer system (Warfield: Figure 1 elements 131-132, paragraph 86, 94, and 136)(Official notice is given that memory requests can be sent to the kernel via system calls for the advantage of performing critical system tasks. Thus, it would have been obvious to one of ordinary skill in the art to implement memory requests calls to the kernel in Warfield.).
As per claim 10:
Warfield, Inoue, and Choi disclosed the computer system of claim 9, wherein when the static identifier has a value of zero (Choi: Figures 2-3 and 5 elements 250, 320, and 510-530, paragraphs 7-8, 11, 19-20, 49-50, 58, and 72-74)(Warfield: Paragraph 94)(Choi disclosed an IPv6 address with an IID segment including a u-bit that indicates if 
As per claim 13:
Warfield, Inoue, and Choi disclosed the computer system of claim 2, wherein the predetermined property is used to adjust a security operation during executing instructions of the object (Choi: Figures 2-3 and 5 elements 250, 320, and 510-530, paragraphs 7-8, 11, 19-20, 49-50, 58, and 72-74)(Warfield: Paragraph 94)(Official notice is given that memory requests can be sent to the kernel via system calls for the advantage of performing critical system tasks. Thus, it would have been obvious to one of ordinary skill in the art to implement memory request calls to the kernel in Warfield. In view of the official notice and the combination, a set u-bit indicating a local memory operation system call changes security settings.).
As per claim 14:
Warfield, Inoue, and Choi disclosed the computer system of claim 2, wherein the predetermined property is used to adjust a priority during executing instructions of the object  (Choi: Figures 2-3 and 5 elements 250, 320, and 510-530, paragraphs 7-8, 11, 19-20, 49-50, 58, and 72-74)(Warfield: Paragraph 94)(Official notice is given that memory requests can be sent to the kernel via system calls for the advantage of performing critical system tasks. Thus, it would have been obvious to one of ordinary skill in the art to implement memory requests calls to the kernel in Warfield. In view of the official notice and the combination, a set u-bit indicating a local memory operation system call changes priority settings.).

Response to Arguments
The arguments presented by Applicant in the response, received on 7/10/2020 are not considered persuasive.
Applicant argues:
“As previously discussed, the reference Choi (2018/0191671) is limited to disclosing INTERNET PROTOCOL VERSION 6 (IPv6). Addressing devices on Internet is a different field from accessing memory 107 by processor 101 during execution of instructions in the processor. 
…
Accordingly, the prior art references prior art references fail to teach or disclose a memory address system of a predetermined width in which each memory address of the predetermined width in the memory address system includes an object identifier portion and an offset portion, wherein the predetermined width is a first predetermined width and the object property identifies memory addresses of a second predetermined width that is smaller than the first predetermined width, as claimed by Applicant. As such, Applicant's independent claims are patentable..”

This argument is not found to be persuasive for the following reason. The applicant is correct that the Warfield and Choi references discuss IPv6 addressing. However, the addressing of the combination still reads upon the broadly claimed limitations. This is due to the fact that the claims aren’t written in a way that excludes IPv6 addressing as taught in the combination. 

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183